Citation Nr: 1540571	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-30 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

R. Giannecchini





INTRODUCTION

The Veteran had active service from December 1970 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

By way of history, the Veteran's claim for service connection for bilateral hearing loss was originally denied in October 1996.  He did not appeal that decision.  Thereafter, the Veteran sought to reopen his claim for service connection.  In the above August 2012 rating decision the RO denied the Veteran's claim.  The Veteran appealed that decision to the Board.  In June 2015, the Board reopened and remanded the Veteran's claim.  In July 2015, the RO issued a supplemental statement of the case (SSOC).  

The Board also notes that the Veteran appealed a July 2014 rating decision and the denial of his claims of service connection for a right knee disability and for a bilateral foot disability.  In September 2014, the RO issued the Veteran a statement of the case as to the claims.  In February 2015, the Veteran submitted argument on both issues.  The RO has undertaken additional development since that time but has not otherwise certified the claims to the Board.  As such, no action by the Board is warranted at this time on the claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On further review of the evidence of record, the Board notes that in a March 28, 1996 VA Medical Center (Nashville, TN) audiological examination, the Veteran was noted to have bilateral high frequency sensorineural hearing loss.  In the comments section of the examination report, it was noted, "Today's results show significant baseline shift from 1986 audiogram in the left ear, even with age correction factor." 

Later VA audiograms in 2000 and 2001 also reference a 1986 baseline audiogram.  In particular, in an April 10, 2000 VA audiology note, the audiologist noted, "Audiometrics today continue to demonstrate bilateral high frequency SNHL.  There is no significant threshold shift, as defined by OSHA (1983), in the right ear from 3/12/86 baseline when adjusted for age, and no shift left ear from the 3/28/96 baseline [with] no corrections considered."  

VA audiology notes in June 2001 and May 2001 also reflect references to the 1986 baseline audiogram.  In particular, in June 2001, the VA audiologist noted, "Today's audiometrics were compared to the 1986 baseline audiogram, and again a significant threshold shift was seen in the [right ear], although no shift was seen today in the [left ear], using OSHA guidelines [with] age corrections added."  

In a June 2015 VA audiological examination, the examiner (audiologist) discussed the Veteran's history and the evidence of record and found that the Veteran's bilateral hearing loss was not related to service.  The examiner noted, in particular, the following:

Based on current knowledge of acoustic trauma, the development of noise-induced hearing loss is instantaneous or rapid in its onset.  There is no evidence of noise-induced hearing loss at [s]eparation as hearing was normal and there were no significant threshold shifts.

There are many possible causes for hearing loss beyond noise exposure . . . . Based on what we know about the auditory system, it is more likely that hearing loss in this case is related to civilian noise exposure incurred after military service, the other know etiologies, . . . or possibly even age-related changes to the auditory system as there was [no] evidence of hearing loss or [a] significant threshold shift at separation.  

Otherwise, the VA examiner, in referencing the medical evidence available for review, noted that, "The first available [audiological] exam within the C-file was in 1996 which was 24 years after [s]eparation from the military."

Here, as noted above, the June 2015 VA examiner has reviewed the Veteran's file and provided an opinion regarding the etiology of the Veteran's bilateral hearing loss.  Unfortunately, the opinion would appear to be based on an incomplete factual record.  As discussed, VA audiology notes reference the 1986 VA audiogram as does the March 28, 1996 VA audiological examination report.  The 1986 VA audiogram is not associated with the record on appeal nor does it appear that an attempt to obtain the record has been made.  Whether the 1986 VA audiogram would have a bearing on the VA examiner's unfavorable opinion is unknown.  The examiner did not otherwise address or reference the 1986 VA audiogram.  

Therefore, it would be helpful to the Board if an attempt was made to obtain the 1986 VA audiogram.  If the 1986 VA audiogram is obtained, an addendum opinion should be sought from the June 2015 VA examiner.  

Finally, in his October 2013 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a copy of his service treatment records (STRs) prior to his claim being sent to the Board.  A review of the electronic file does not appear to reflect that the STRs were sent to the Veteran.  In light of the above remand, the RO should clarify whether the Veteran did receive a copy of his STRs and, if so, a note should be associated with the electronic file documenting the STRs having been sent.  If it is determined that the STRs have not been sent to the Veteran, action should be taken on the Veteran's request.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the Veteran did receive a copy of his STRs, as requested in his October 2013 VA Form 9.  If so, a note should be associated with the electronic file documenting the STRs having been sent.  If it is determined that the STRs have not been sent to the Veteran, action should be taken on the Veteran's request.

2.  Take action to obtain a 1986 VA audiogram referenced in a March 28, 1996 VA Medical Center (Nashville, TN) audiological examination report and later 2000 and 2001 VA audiology notes.  Any search must include a search of retired/archived records, if appropriate.  If the 1986 VA audiogram is unavailable, or the search for the audiogram otherwise yields negative results, this fact must be documented in the record and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1) (2015).  

3.  If the 1986 VA audiogram is located, obtain an addendum opinion from the June 2015 VA examiner (audiologist).  In particular, the examiner should be asked to review the 1986 VA audiogram and comment on whether the findings associated with the 1986 VA audiogram would change the opinion she provided in June 2015.  A thorough explanation and rationale should be provided.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue on appeal, as listed on the title page of this Remand.  If the benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


